Citation Nr: 1108270	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-07 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling for instability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a thoracic spine disability. 

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for numbness of both hands.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability. 



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to April 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the RO that continued a 10 percent disability rating for a left knee disability; denied service connection for a cervical spine disability; and declined to reopen claims for service connection for a thoracic spine disability, numbness of both hands, and a right knee disability.

In correspondence received in January 2009, the Veteran requested to cancel his Power of Attorney for the organization of Disabled American Veterans.  The Veteran has not selected any other attorney or representative.  Under these circumstances, the Board assumes that the Veteran has elected to pursue his claims pro se.  See 38 C.F.R. § 20.600 (2010).


FINDINGS OF FACT

1.  Throughout the course of the rating period on appeal, the Veteran's left knee disability has been manifested by X-ray evidence of degenerative joint disease, noncompensable limitation of motion, slight instability, painful motion, incoordination, and weakness.

2.  A cervical spine disability was not exhibited in service, arthritis of the cervical spine was not manifested within the first post-service year, and there is no competent evidence that the Veteran currently has a cervical spine disability that is related to active duty.

3.  In June 2002, the RO denied service connection for a thoracic spine disability, numbness of both hands, and a right knee disability.

4.  Evidence associated with the claims file since the June 2002 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating claims for service connection for a thoracic spine disability, numbness of both hands, or a right knee disability. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, throughout the course of the rating period on appeal, the criteria for a separate 10 percent disability evaluation for left knee disability, based on arthritis and noncompensable limitation of motion, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 5261 (2010).

2.  A cervical spine disability was not incurred or aggravated in service, and arthritis of the cervical spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The RO's June 2002 decision denying service connection for a thoracic spine disability, numbness of both hands, and a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

4.  The evidence received since the RO's June 2002 denial is not new and material, and the claims for service connection for a thoracic spine disability, numbness of both hands, and a right knee disability are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a July 2007 letter, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the July 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The July 2007 letter notified the Veteran that his previous claims for service connection for a thoracic spine disability, numbness of both hands, and a right knee disability had been denied in June 2002.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims on appeal, reports of which are of record and appear adequate for rating purposes.  The Veteran is not entitled to an examination prior to submission of new and material evidence. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed cervical spine disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that any cervical spine disability may be associated with the Veteran's service because there is no evidence of treatment in service, and the Board finds the Veteran's report of a continuity of symptomatology of neck pain and an in-service neck injury not credible.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain and instability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously noted, degenerative joint disease is evaluated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Regarding the left knee disability, the RO assigned a 10 percent disability rating under Diagnostic Code 5010-5257, based on mild laxity of the left knee.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27 (2010)), here, the RO has considered both diagnostic codes.

VA treatment records dated in August 2006 revealed X-ray evidence of advanced degenerative osteoarthritic changes in the left knee.  In December 2006, the Veteran began a course of Synvisc injections, prior to truly considering knee replacement.

During an August 2007 VA examination, the Veteran reported worsening left knee pain and stated that total knee arthroplasty had been recommended.  Current symptoms included constant knee pain along the medial and lateral joint lines, swelling, and stiffness.  The Veteran reported having buckling on an average of once per week, but denied falling and locking.  He did not wear a knee brace or require a cane or crutches.  The Veteran stated that he had retired from a government agency, was currently working, and in the process of relocating to Florida.  Current symptoms limited his ability to do housework and home repairs.  He complained that he could not climb a ladder, play sports, run, and maintained that he had difficulty with activities such as putting on his shoes because he could not bend his left knee.

Examination of the left knee revealed no effusion, erythema, or increased warmth.  There was no pain with patellar movement.  There was tenderness to palpation along the infrapatellar region.  Range of motion of the left knee was from 0 degrees on extension to 100 degrees on flexion and limited by body habitus and pain.  Worsening pain without change in range of motion was noted on repetitive motion.  There was no evidence of lateral instability, and drawer sign was negative.  The examiner noted moderate-to-severe crepitus and negative McMurray's sign.  The left knee exhibited weakened movement and incoordination.  
 
In January 2009, the Veteran reported being told by a physician that his left knee had degenerated to the point that there was now bone-on-bone, and there was no permanent solution beyond replacement.

The Board notes that there is no indication that the Veteran has limitation of motion that meets or approximates the criteria for an increased disability evaluation under Diagnostic Codes 5260 or 5261.  Extension would have to be limited to 10 degrees and flexion limited to 45 degrees to warrant a 10 percent rating.  38 C.F.R. § 4.71a, DCs 5260, 5261.  However, the Veteran's most severe limitation of flexion is equivalent to 100 degrees in flexion, and he has been reported to be able to achieve a normal range of extension, that is, extension to 0 degrees.  The Veteran does not exhibit a compensable degree of motion loss in either flexion or extension.

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  There was no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable ratings for flexion and extension would be warranted.  In fact, the left knee was limited at most to 100 degrees flexion and 0 degrees extension, even with pain.  Thus, even considering the effects of pain on use, the evidence does not show that the requirements for an increased rating are met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of flexion or extension. 

However, there is X-ray evidence of left knee arthritis as well as objective medical evidence of incoordiation and weakness of the left knee. The August 2007 examiner also noted pain on repetitive use and moderate-to-severe crepitus.  The Veteran reported constant knee pain and an inability to perform certain activities.  While the Veteran did not report flare-ups of left knee pain, he reported constant stiffness and persistent swelling.  The evidence also reveals that the Veteran underwent a series of Synvisc injections.  He required pain medication, although no incapacitating episodes were reported.  Given the Veteran's credible statements and findings of the August 2007 examiner, and resolving doubt in favor of the Veteran, the Board finds that the overall evidence warrants a separate 10 percent disability rating for service-connected left knee disability based on arthritis and noncompensable limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, 5261.

Regarding instability, the August 2007 examiner found no evidence of lateral instability of the left knee and negative anterior and posterior drawer sign.  This evidence warrants no more than the currently assigned, separate 10 percent disability rating under Diagnostic Code 5257.  Moderate symptoms of instability are not demonstrated.

The Veteran has not undergone any surgical repair of the left knee.  Accordingly, an increased disability rating under DC 5259 for residual symptomatology is not warranted.  Similarly, there is no evidence of dislocation of the semilunar cartilage of the left knee, so an increased rating under DC 5258 is also not warranted.  

The Board also finds no evidence that the Veteran's service-connected left knee disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected left knee disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the left knee disability or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of a separate 10 percent disability evaluation for arthritis and noncompensable limitation of motion of the left knee, in addition to the currently assigned 10 percent disability rating for slight instability of the left knee.  38 C.F.R. §§ 4.7, 4.21.

III.  Service Connection Claim

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In January 2009, the Veteran stated that his neck pain started while playing football at Fort Eustis, Virginia, and that the pain and discomfort have continued through the years.  His service personnel records reflect that the Veteran was stationed at Fort Eustis from February 1973 to July 1974.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362.

Service treatment records do not reflect any findings or complaints of neck injury or trauma.  No cervical spine disability was found in service.

There is no evidence of arthritis of the cervical spine within the first post-service year as well as no basis to presume its onset in service.  

The post-service treatment records first show complaints of neck pain in September 2006, more than two decades after the Veteran's discharge from service.  Examination of the neck at that time revealed a mild paraspinal muscle spasm, and the assessment was neck pain.  X-rays taken in September 2006 revealed degenerative joint disease of the cervical spine.  MRI scans of the cervical spine conducted in October 2006 revealed severe left-sided foraminal stenosis at the C3-C4 level and bilateral severe foraminal stenosis at C4-C5 and C5-C6 levels, which may account for the Veteran's neck pain.  There was no evidence of cord compression.

In November 2006, the Veteran reported experiencing difficulty with neck pain for many years.  In March 2007, the Veteran reported that the neck pain was worse at night.  Examination at that time revealed mild tenderness to palpation of the cervical spine.

The report of a July 2009 VA examination found no objective abnormalities of the cervical sacrospinalis.  Testing results were within normal limits.

While the Veteran is competent to describe any neck injury that occurred in service while playing football, any contention as to a continuity of neck pain since then is contradicted by contemporaneous service treatment records reflecting neither neck pain in service nor at service discharge, as well as essentially normal findings on subsequent examinations.  The overall clinical evidence is not consistent with a finding of degenerative joint disease until many years post-service.  The contemporaneous service treatment records and the absence of objective data regarding neck pain from 1980 to 2006 are more probative than an account of neck pain and cervical disability made decades later.  Hence, the preponderance of the competent evidence does not establish a continuity of symptomotology of neck pain following service.

Moreover, there is no credible evidence that the Veteran's current foraminal stenosis of the cervical spine is linked to service.  Following a review of medical records and examination of the Veteran, the July 2009 examiner found no objective abnormalities of cervical sacrospinalis and neither motor nor sensory deficits.  

The Veteran contends that his current cervical spine disability is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as neck pain, but he is not competent to provide a medical diagnosis for any cervical spine disability, or to relate any cervical spine disability medically to his service.

As noted above, the duty to assist is not invoked, where no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2).

In this case, a clear preponderance of the evidence of record is against a finding that the Veteran has a cervical spine disability that is related to active duty.  Thus, service connection is not warranted.

 IV.  Petitions to Reopen Claims for Service Connection

Records reflect that the RO originally denied service connection for a thoracic spine disability and for numbness of both hands in June 2002 on the basis that there was no evidence to establish any relationship between each of the disabilities and active service.  

Records also reflect that the RO originally denied service connection for a right knee disability in June 2002 on the basis that there was no evidence to establish that a pre-existing disability had permanently worsened as a result of the Veteran's active service.

The evidence of record at the time of the last denial of the claim in June 2002 included the Veteran's service personnel records, his service treatment records, private treatment records, October 1980 and February 2002 VA examination reports, and the Veteran's statements.

The present claims were initiated by the Veteran in May 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted.  "Material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since June 2002 includes additional service personnel records, VA treatment records, and August 2007 and July 2009 VA examination reports.  

Regarding the thoracic spine, an MRI scan conducted in October 2006 revealed a non-specific signal abnormality in the T6 vertebral body and no evidence of vertebral collapse or epidural disease.  Computed tomography conducted in November 2006 showed no evidence of metastatic disease to the thorax.  The report of the July 2009 VA examination revealed pain with motion of the thoracic sacrospinalis.  

Although the newly submitted evidence is new in that it was not previously of record, what is missing to award service connection is evidence that links a current thoracic spine disability to an in-service incident or to a continuity of symptomatology of upper back pain since an in-service incident.  The newly submitted evidence does not link a current thoracic spine disability with service.  Hence, the evidence is not material for purposes of reopening the claim.

Regarding numbness of both hands, VA treatment records include an assessment of right hand parasthesias, by history, and examination consistent with carpal tunnel in September 2006.  In October 2006, a VA physician indicated that the Veteran's foraminal stenosis of the cervical spine may account for hand numbness.  There is a provisional diagnosis of carpal tunnel syndrome in November 2006.  In March 2007, a VA physician noted the Veteran's complaint of numbness of both hands and indicated that a recent electromyography was not complete enough to conclude if there was cervical radiculopathy.  Injections were started in April 2007.  Electrophysiological findings in April 2007 were consistent with carpal tunnel syndrome.  The VA physician indicated that the Veteran's complaints affecting his hands were related to carpal tunnel syndrome and possibly sensorimotor polyneuropathy.  In May 2007, another VA physician opined that the Veteran's foraminal stenosis of the cervical spine was not causing the carpal tunnel syndrome.

Much of this evidence is new in that it was not previously of record.  What is missing to award service connection is evidence that links current numbness of both hands and/or carpal tunnel syndrome to an in-service incident, or to a continuity of symptomatology of hand numbness since the in-service incident.  The newly submitted evidence does not link current carpal tunnel syndrome with service.  Hence, the evidence is not material for purposes of reopening the claim.

The Veteran's general statements to the effect that current numbness of both hands is related to service are cumulative to statements made previously and not new and material.  

Absent evidence of a nexus between the currently shown carpal tunnel syndrome and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for numbness of both hands is not reopened.

Regarding the right knee, the various treatment records include notations of right knee pain, advanced hypertrophic bilateral degenerative osteoarthritis, Synvisc injections, and use of a knee brace.  The report of the August 2007 VA examination includes MRI scans of the right knee, revealing an old avulsion fracture of the tibial tubercle and of the inferior aspect of the patella and a chronic degenerative type tear of the posterior horn of the medial meniscus with moderate loss of articular cartilage in the medial femoral condyle and small area of subcondral edema.  There was trace joint effusion.  The assessment was degenerative changes in the medial compartment and in the patellofemoral joint, most likely secondary from an old fracture of the patella.

In January 2009, the Veteran reported being told by a physician that his right knee had degenerated to the point that there was now bone-on-bone and no permanent solution beyond replacement.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362.

Much of the recently submitted evidence is new in that it was not previously of record.  However, the newly submitted evidence does not demonstrate a permanent worsening of the Veteran's right knee disability either during service or within the first post-service year.  The evidence does not support a finding of aggravation in service.  Hence, no increase in the Veteran's disability is shown during service, and the evidence is thus not material for purposes of reopening the claim.

The Veteran has offered statements and contentions in which he argued that his right knee disability was aggravated in active service.  His statements, which essentially argue that his right knee disability increased in severity during service, are cumulative to evidence already of record.  Early degenerative changes and degenerative joint disease in the right knee joint were already established.  

Absent new evidence of service incurrence or aggravation of right knee disability in service, the newly received evidence does not raise a reasonable possibility of substantiating the claim. As new and material evidence has not been received, the claim for service connection for a right knee disability is not reopened.




	(CONTINUED ON NEXT PAGE)




ORDER

Throughout the course of the rating period on appeal, a separate 10 percent disability rating for a left knee disability, based on arthritis and noncompensable limitation of motion, is granted, subject to the pertinent legal authority governing the payment of monetary awards.

Service connection for a cervical spine disability is denied.

New and material evidence has not been received; the claim for service connection for a thoracic spine disability is not reopened.

New and material evidence has not been received; the claim for service connection for numbness of both hands is not reopened.

New and material evidence has not been received; the claim for service connection for a right knee disability is not reopened.




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


